Title: To James Madison from Vincent Gray, 18 February 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 18th. February 1803.
					
					A Vessel being about to get under way for New Port Rhode Island, I embrace the opertunity to enclose you a copy of the order of the Governor and Captain General of this Island respecting Strangers.
					Altho’ the order appears to be a severe one, and I believe will be carried into execution with more rigor than usual, yet I have experienced more pointed attentions from the Government lately, and  in a Public manner, than at any time heretofore.
					I was apprised of this order some days past, and of the cause of its being Issued; of which I will inform you by a vessel about to sail in a few days for Baltimore.  I am Sir, Very respectfully, Your most Obt. Servt.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
